       Case 4:19-cv-00347-MW-MAF Document 20 Filed 12/03/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

HARLEY D. ROOT, JR. and
MELISA D. JOBE,

       Plaintiffs,

v.                                          CASE NO. 4:19-cv-347-MW-CAS

WALT MCNEIL, in his official
capacity as SHERIFF of LEON
COUNTY; and WES ROBERTS,
in his individual capacity,


       Defendant.
                                                 /
               MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

       Marie A. Mattox and Marie A. Mattox, P.A., hereby file this Motion to Withdraw as

Counsel for Plaintiffs and state the following in support thereof:

       1.      Irreconcilable differences have arisen between Plaintiffs and their counsel that

require the immediate withdrawal from representation.

       2.      Counsel for Defendant, Matthew J. Carson, has been consulted and has no

objection to the relief sought in this Motion.

       3.      Harley D. Root, Jr. and Melisa D. Jobe have been notified of the undersigned’s

intent to withdraw before this Motion is being filed and Ms. Jobe does not oppose the withdraw.

It appears that Mr. Root does not oppose the withdraw either, however the undersigned is not

certain, as Mr. Root is providing contradicting positions.

       4.      Plaintiff’s last known mailing address, according to our records, is 1208
       Case 4:19-cv-00347-MW-MAF Document 20 Filed 12/03/19 Page 2 of 2




Springsax Drive, Apt B., Tallahassee, Florida 32305. The phone number for Mr. Root is 305-

381-5823 and Ms. Jobe is 918-497-7123.               Mr. Root’s last known email address is:

carvolueroot@gmail.com.            Ms.      Jobe’s     last    known       email   address    is:

melisatedder2020@gmail.com.

       WHEREFORE, Marie A. Mattox, et al, respectfully request that they be permitted to

withdraw as counsel for Plaintiffs for the reasons stated above.

                                                      Respectfully submitted,



                                                      s/ Marie A. Mattox
                                                      Marie A. Mattox [FBN 0739685]
                                                      MARIE A. MATTOX, P.A.
                                                      203 North Gadsden Street
                                                      Tallahassee, FL 32301
                                                      (850) 383-4800 (telephone)
                                                      (850) 383-4801 (facsimile)

                                                      ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and accurate copy of the foregoing has been furnished
to all counsel of record by CM/ECF to both Plaintiffs via United States Mail at the address noted
above this 3rd day of December, 2019

                                                      s/ Marie A. Mattox
                                                      Marie A. Mattox




                                                 2
